Citation Nr: 1235164	
Decision Date: 10/11/12    Archive Date: 10/17/12

DOCKET NO.  09-24 489	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUES

1.  Entitlement to service connection for a knee disability.  

2.  Entitlement to a total disability rating based on individual unemployability due to service-connected disability (TDIU).  


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

R. Giannecchini, Counsel





REMAND

The Veteran had active military service from June 1961 to November 1963.  He also served in a reserve component.  

The present matters come before the Board of Veterans' Appeals (Board) on appeal following June 2008 and February 2009 rating decisions of the Department of Veterans' Affairs (VA) Regional Office (RO) in Nashville, Tennessee.  The Board notes that the Veteran had requested that he be scheduled for a Board videoconference hearing, but he later withdrew that request in May 2010.  

The Board notes that the Veteran did not file a claim to receive benefits only for a particular diagnosis (e.g., osteoarthritis) but for the affliction (symptoms) associated with his knees.  Clemons v. Shinseki, 23 Vet. App. 1, 6 (2009).  Pursuant to the holding in Clemons, the Board will consider the Veteran's claim on appeal as encompassing any right or left knee disability.  

Following the filing of his claim for service connection for his knees in December 2007, the Veteran submitted a statement (VA Form 21-4138) later that same month concerning treatment he had received for his knees while he had been living in Florida.  The Board notes that the statement was difficult to decipher, in part due to the Veteran's apparent misspelling of the names and locations of the VA medical facilities at which he was treated.  The statement reads as follows without corrections: 

In 1992 I was plam Beach, Fla I had go V.A. in River Beach From treatment they sent Me to MiMa V.A Hospital

In 1997 I was in Daytona Beach Fla I had go to V.A. Dayton treatment on Knee and heart problems.

(The Board is not aware of a VA medical facility in a "River Beach" in Florida.  The Board notes that Vero Beach, Florida does have a VA community based outpatient clinic (CBOC) and the city is in Indian River County, Florida.) 

Along with his December 2007 statement, the Veteran submitted two medical information release forms (VA Form 21-4142).  The forms identified treatment at a VA Hospital in Daytona, Florida in 1997 for the Veteran's knee and heart, as well as treatment at the "Riveral Beach, Fla" VA hospital in Riveral Beach, Florida in 1992, also for the Veteran's knee(s).  (VA does not have a "Riveral Beach" VA hospital.  There is a Riviera Beach, Florida and the city is within the urbanized area of West Palm Beach, Florida, where there is also a VA Medical Center (VAMC).)  

With regard to the Veteran's December 2007 statement and the associated VA Form 21-4142s he submitted, the agency of original jurisdiction (AOJ) never sought to clarify the information provided by the Veteran regarding his treatment history.  Therefore, it is not clear to the Board where exactly the Veteran claims to have been treated, although it is possible that the Veteran may have been treated at the VAMC in Miami and at the VA CBOC in Vero Beach.  

In February 2008, the AOJ associated with the claims folder VA treatment records, dated from July 1997 to March 2000, from the VA outpatient clinic (VAOPC) in Daytona Beach, Florida, as well as the VAMC in Gainesville, Florida.  These records were obtained through VA's CAPRI (Compensation and Pension Records Interchange) system.  Later, in February 2008, the AOJ sent a VA Form 10-7131(Exchange of Beneficiary Information and Request for Administrative and Adjudicative Action) to the VA CBOC in Vero Beach, requesting the Veteran's available treatment records from 1992.  The Board's review of the claims folder does not reflect any response from the VA CBOC in Vero Beach to the AOJ's records request.  Furthermore, no second request for available records was made to the medical facility.  

The Board also notes that in a June 2009 Statement of the Case (SOC), the AOJ stated at the bottom of the evidence section of the document the following:  

Medical treatment records from West Palm Beach VA Medical Center, Miami VA Medical Center, and Riviera VA Outpatient Clinic were not available[.]

Further review of the June 2009 SOC does not reflect any additional discussion by the AOJ regarding its development for records from the West Palm Beach VAMC or the Miami VAMC.  Otherwise, there is a lack of notation in the claims folder regarding the means employed by the AOJ in its attempt to obtain the noted VA records.  Furthermore, the Board is puzzled by the reference to the "Riviera VA Outpatient Clinic."  (A review of VA websites does not reflect the existence of a "Riviera VA Outpatient Clinic" in Florida.)  

The duty to assist includes obtaining records held by any Federal department or agency that the claimant adequately identifies and authorizes VA to obtain.  38 U.S.C.A. § 5103A(c)(1), (3) (West 2002); 38 C.F.R. § 3.159(c)(2) (2011).  Efforts to obtain Federal records must continue until they are obtained or until it is reasonably certain that they do not exist or further efforts to obtain those records would be futile.  See 38 U.S.C. § 5103A(b)(3).  

Therefore, based on the need, at a minimum, for a follow-up request by the AOJ to the VA CBOC Vero Beach for records pertaining to the Veteran's apparent treatment at the facility, this claim is remanded for such action.  In this regard, and in light of the difficulty deciphering the Veteran's December 2007 statement, the AOJ should contact the Veteran and request that he identify at which VA medical facilities in Florida he has been treated for his knees and the dates of such treatment.  The AOJ should take appropriate action based on the Veteran's response.  

Furthermore, unless any response from the Veteran clearly indicates otherwise, the AOJ should still request medical records for the alleged treatment of the Veteran in 1992 at the VA CBOC Vero Beach as well as the VAMC Miami.  The AOJ should also contact the West Palm Beach VAMC and request any available records associated with the Veteran's treatment at that medical facility.  If the claimed treatment records are not available and/or a negative response is received, that fact must be documented in the claims folder and the Veteran notified in accordance with 38 C.F.R. § 3.159(e) (2011).  

The Board also notes that the Veteran's service treatment records (STRs) were identified by the National Personnel Records Center (NPRC) in St. Louis as having been likely destroyed in a fire.  The AOJ sent the Veteran an NA Form 13055 (Request for Information Needed to Reconstruct Medical Data) in March 2007 to assist in obtaining STRs through alternative sources.  The Board's review of the NA Form 13055 returned by the Veteran to the AOJ reflects that the Veteran did not provide the requested information for his military unit or the dates of service medical treatment.  The Board is aware in this case that the Veteran has not necessarily claimed that he injured his knees in service or that he was otherwise treated for knee pain or a knee disorder.  Furthermore, none of the post-service medical evidence reflects a competent medical opinion relating any knee disability to his period of military service.  Nonetheless, in light of the need to remand the Veteran's claims for other development, the Veteran should be provided with an additional NA Form 13055 and requested to complete, sign, and return the form to the AOJ.  

The Board further notes that in a February 2008 duty to assist letter from the AOJ, the Veteran was requested to complete a VA Form 21-4142 to allow the AOJ to obtain treatment records from Dr. B. K.  In March 2008, the AOJ received a VA Form 41-4142 that appears to have been incompletely filled out.  In this regard, the address of Dr. B.K. was not listed in the VA Form 41-4142, although Dr. B.K.'s address had been previously associated with the claims folder.  Subsequently, the AOJ took no action on the VA Form 41-4142.  In light of this remand, the AOJ should request the Veteran complete, sign, and return a new VA Form 21-4142 for the purpose of obtaining relevant treatment records from Dr. B.K.  

Because the outcome of the Veteran's claim for service connection for a bilateral knee disability may impact the Veteran's claim for entitlement to a TDIU, the Board will defer consideration of the Veteran's claim for a TDIU until after the evidentiary development related to his knee claim is undertaken.  

Finally, VA treatment records associated with the claims folder (no VA treatment records are associated with Virtual VA) are dated no later than June 2009.  Thus, pertinent VA treatment records dated since June 2009 should be obtained and associated with the claims folder on remand.  

Accordingly, the case is REMANDED for the following action:

1.  Request that the Veteran identify any private or VA treatment he may have received for any knee disability.  After obtaining the appropriate release of information forms (where necessary), procure records of any treatment the Veteran has received for his disability, to include relevant records available through the CAPRI records system.  The Board is particularly interested in VA treatment records dated since June 2009.  

2.  Request that the Veteran identify at what VA medical facilities in Florida he was treated in 1992 and in 1997 for a knee disability.  If any answer provided by the Veteran is unclear, the AOJ must seek clarification.  

3.  Unless any response received from the Veteran clearly indicates otherwise (based on the developed requested above), the AOJ should obtain available VA treatment records from both the CBOC in Vero Beach, FL and the VAMC in Miami, FL, pertaining to the Veteran's alleged treatment in 1992.  Furthermore, any available records from the VAMC in West Palm Beach should also be obtained.  

4.  Following any of the records development requested in the above paragraphs, if treatment records from any facilities are not available and/or a negative response is received following a search for such records, the AOJ 

must document that fact in the claims folder and the Veteran notified in accordance with 38 C.F.R. § 3.159(e) (2011).  

5.  Have the Veteran complete, sign, and return a new VA Form 21-4142 for Dr. B.K.  (See e.g., February 25, 2008 VA duty to assist letter to the Veteran pertaining to Dr. B.K.).  Seek to obtain any records and inform the Veteran of any response in accordance with § 3.159.  

6.  Provide the Veteran with an NA Form 13055 and ask that he complete, sign, and return the form providing as much detail as possible.  Follow up on any information provided.

7.  After the above has been completed, undertake any additional evidentiary development deemed appropriate (to include scheduling a VA examination and requesting a medical opinion, if warranted by the evidence).  Thereafter, re-adjudicate the issues on appeal.  If any benefit sought is denied, the Veteran and his representative must be provided a Supplemental Statement of the Case (SSOC) and given an opportunity to respond before the case is returned to the Board for appellate review.  

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This case must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be 

handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).

